Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bo MOLLSJӦ (EP 0756683 B1 hereinafter “Bo”) in view of Seton-Anderson (US 2010/0025986 hereinafter “Seton”) and further in view of Benson et al. (US 5,181,752 hereinafter “Benson”).
In regard to claims 1-3, 10, and 16-19, Bo discloses a sliding sleeve (16) for axially sliding onto an expanded end of an all-plastic pipe (Plastic pipe disclosed in paragraph 8 of the English translation), into which a support body (12) provided with circumferential external ribs of a connecting element is inserted (14), wherein the entire sliding sleeve is made of an elastically deformable polymeric material such as cross-linked polyethylene (Paragraph 10 of the English translation).
Bo does not expressly disclose the entire internal surface of the sliding sleeve has an average roughness value Ra in a range from 1 µm to 1000 µm, 3 µm to 1000 µm, or 5 µm to 50 µm.
In the related field of sleeve couplings, Seton teaches a sleeve (Fig. 1) for a hose coupling (Fig. 4a) can have the entire internal surface roughened by machining (In [0031]).

In the related field of sleeve couplings, Benson teaches a surface roughness of a sleeve in a range of 64 to 128 micro-inches which equals to 1.62 µm to 3.25 µm (in 4:56-68 and 5:1-4).  
It would have been obvious to one having ordinary skill in the art to have modified the sleeve of Bo in view of Seton to include an average surface roughness of 1.62 µm to 3.25 µm in order to have the advantage of a strong grip between surfaces as taught by Benson in 1:57-54.
While Benson do not expressly disclose the surface roughness in a range of 5 µm to 50 µm; the surface roughness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Bo in view Seton and Benson to have a surface roughness that has a range from 5 µm to 50 µm, as the surface roughness may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a strong gripping surface. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claims 4 and 5, Bo, Seton, and Benson discloses the sliding sleeve according to claim 1, but does not expressly disclose the internal surface of the sliding sleeve has an averaged roughness depth Rz in a range from 5 µm to half the average wall thickness of the sliding sleeve or 10 µm to 2000 µm.
While Bo in view of Seton and Benson do not expressly disclose the roughness depth has a range from 5 µm to half the average wall thickness of the sliding sleeve or 10 µm to 2000 µm; the depth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Bo in view of Seton and Benson to have a roughness depth that has a range from 5 µm to half the average wall thickness of the sliding sleeve or 10 µm to 2000 µm, as the depth may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of ease of insertion or provide a stronger gripping surface. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regard to claim 10, Bo, Seton, and Benson discloses the sliding sleeve according to claim 16, and Bo further discloses a method for producing a connection between the all-plastic pipe and a connecting element (11) having the support body (See claim 16), the method comprising the following steps of:
expanding the end of the all-plastic pipe (15 has an expanded end) and pressing the sliding sleeve in an axial direction onto the expanded end with the support body 
In regard to claim 12, Bo, Seton, and Benson discloses the sliding sleeve according to claim 1, and Bo further discloses the structure of the internal surface of the sliding sleeve has been produced in the course of the extrusion of a pipe, from which the sliding sleeve has been obtained by cutting the extruded pipe. 
Bo does not expressly disclose the sleeve is obtained by cutting from an extruded pipe, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “obtained by cutting the extruded pipe” does not impart a physical limitation which differentiates over the prior art, therefore the sleeve of Bo is considered as reading on the limitation "obtained by cutting the extruded pipe".
In regard to clam 13, Bo, Seton, and Benson discloses the sliding sleeve according to claim 1, and Bo further discloses a sliding-sleeve connection between the end of the all-plastic pipe (See the figure) and a connecting element (11), comprising:
the all-plastic pipe, the connecting element having the support body (11 has 12) provided with external ribs which is slid onto the expanded end of the all-plastic pipe in the final sliding-sleeve connection (12 is slid onto the pipe 15), and the sliding sleeve axially slid onto the expanded end (16 slid onto 15).

Claims 6, 8, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stuemky et al. (US 4,305,608 hereinafter “Stuemky”).
In regard to claims 6, 11, and 16, Stuemky discloses a sliding sleeve (Fig. 1, sleeve 12) for axially sliding onto an expanded end of an all-plastic pipe (Fig. 6, 42 is expanded onto 41 and in 2:54-68 discloses 42 can be made of plastic), into which a support body provided with circumferential external ribs of a connecting element is inserted (Fig. 6, 41), wherein the sliding sleeve is made of an elastically deformable polymeric material (In 3:26-43 discloses sleeve 12 can be made of plastic and therefore an elastically deformable polymeric material), 
wherein the entire sliding sleeve is made of an elastically deformable polymeric material (In 3:26-43) and the internal surface of the sliding sleeve has a plurality of macroscopic irregularities (Fig. 1, 16 define the macroscopic irregularities) which include grooves in a longitudinal direction (Fig. 1, longitudinal grooves between 16).
Stuemky does not expressly disclose a depth of the macroscopic irregularities do not exceed half of the average wall thickness of the sliding sleeve.
While Stuemky do not expressly disclose a depth of the macroscopic irregularities of which does not exceed half of the average wall thickness of the sliding sleeve; the depth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Stuemky to have a depth of the macroscopic irregularities of which does not 
In regard to claim 8, Stuemky discloses the sliding sleeve according to claim 6, wherein the structure of the internal surface of the sliding sleeve has been produced in the course of the extrusion of a pipe, from which the sliding sleeve has been obtained by cutting the extruded pipe (In 3:26-43 discloses the 12 is made by extrusion and cut to a desired length L as shown in Fig. 5). 
In regard to claim 9, Stuemky discloses a sliding-sleeve connection (Fig. 6) between one end of an all-plastic pipe (In 2:54-68 discloses 42 can be made of plastic) and a connecting element (Fig. 6, at 41), comprising: 
the extruded end of the all-plastic pipe (Fig. 6, 42 is coupled to 41); 
the connecting element having the at least one support body (Fig. 6, at 38) provided with circumferential external ribs (Fig. 6, 41) onto which is slid the expanded end of the all-plastic pipe in the final sliding-sleeve connection (Fig. 6); and 
the sliding sleeve according to Claim 6 axially slid onto the expanded end (Fig. 6).

Claims 6-9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bo (EP 0756683 B1) in view of Seton (US 2010/0025986).
In regard to claims 6-7, 16, and 20, Bo discloses a sliding sleeve (16) for axially sliding onto an expanded end of an all-plastic pipe (Plastic pipe disclosed in paragraph 8 of the English translation), into which a support body (12) provided with circumferential external ribs of a connecting element is inserted (14), wherein the sliding sleeve is made of an elastically deformable polymeric material such as cross-linked polyethylene (Paragraph 10 of the English translation discloses 16).
Bo does not expressly disclose the internal surface of the sliding sleeve has a plurality of macroscopic irregularities that are defined by circumferential grooves and a depth of which does not exceed half of the average wall thickness of the sliding sleeve.
	In the related field of sleeve couplings, Seton teaches the internal surface of a sleeve (Fig. 1) have circumferential grooves (In [0031] discloses the surface roughening of the inner surface of the sleeve can be radial grooves).
It would have been obvious to one having ordinary skill in the art to have modified the internal surface of the sleeve of Bo to include radial grooves in order to have the advantage of increased frictional contact or inhibit unwanted axial displacement as taught by Seton in [0031].
While Bo in view of Seton do not expressly disclose a depth of the macroscopic irregularities of which does not exceed half of the average wall thickness of the sliding sleeve; the depth may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Bo in view of Seton to have a depth of the macroscopic irregularities of which 
In regard to claim 8, Bo and Seton discloses the sliding sleeve according to claim 6, and Bo further discloses the structure of the internal surface of the sliding sleeve has been produced in the course of the extrusion of a pipe, from which the sliding sleeve has been obtained by cutting the extruded pipe. 
Bo does not expressly disclose the sleeve is obtained by cutting from an extruded pipe, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “obtained by cutting the extruded pipe” does not impart a physical limitation which differentiates over the prior art, therefore the sleeve of Bo is considered as reading on the limitation "obtained by cutting the extruded pipe".
In regard to claim 9, Bo and Seton discloses the sliding sleeve according to claim 6, and Bo further discloses a sliding-sleeve connection between the end of the all-plastic pipe (See the figure) and a connecting element (11), comprising:
.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered with respect to claims 1-13 and 16-20 but are moot because the new ground of rejection does not rely on the previous prior art Wehringer and relies on the prior arts Seton and Stuemky which teaches surface roughening for the entire inner surface of a sleeve and longitudinal grooves, respectively. See the updated rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rippstein (US 2010/0194099) discloses a split sleeve having longitudinal grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679